Citation Nr: 0818831	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-32 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for duodenal ulcer disease.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from January 16 to June 20, 
1951.

Historically, it is noted that the RO had originally denied 
the veteran's claim of entitlement to service connection for 
a duodenal ulcer in a rating action issued in September 1951.  
He was notified of this denial on September 17, 1951.  He 
appealed this denial, and the Board of Veterans' Appeals 
(Board) issued a decision in February 1955 that denied 
entitlement to service connection.  It was found that the 
veteran's duodenal ulcer had preexisted service and had not 
been aggravated by that service.

This appeal arose before the Board from a November 2001 
rating decision of the Department of Veterans' Affairs (VA) 
Regional Office (RO), which found that the veteran had not 
presented sufficient new and material evidence to reopen the 
claim for entitlement to service connection for a duodenal 
ulcer.  The veteran testified before the undersigned Acting 
Veterans Law Judge at a personal hearing conducted at the RO 
in September 2003.

On August 20, 2004, the Board issued two decisions.  The 
first decision found that there was no clear and unmistakable 
error in the February 11, 1955 Board decision that had denied 
entitlement to service connection for duodenal ulcer disease.  
The second decision had found that the veteran had not 
submitted new and material evidence sufficient to reopen the 
claim for entitlement to service connection for duodenal 
ulcer disease.  The veteran subsequently appealed these 
decisions to the Court of Appeals for Veterans Claims (CAVC).

On October 9, 2007, the CAVC issued a Memorandum Decision 
that reversed the Board's August 2004 decision which had 
found that there was no clear and unmistakable error in the 
February 1955 denial of service connection for duodenal ulcer 
disease, and that then remanded the matter for VA to award 
service connection.  The second decision that had found that 
there was insufficient new and material evidence to reopen 
the claim for service connection for duodenal ulcer disease 
was vacated.  The CAVC decision noted that when the relief 
sought by a claimant has been accomplished, the appropriate 
course of action is for the CAVC to dismiss the matter as 
moot.  See Thomas v. Brown, 9 Vet. App. 269 (1996).   In this 
case, the CAVC has directed VA to award the veteran service 
connection for his duodenal ulcer disease as of the date of 
the decision that was the subject of review for clear and 
unmistakable error.  Because there is no possibility that the 
veteran can receive any more benefits regarding his claim to 
reopen that cannot be addressed by the reversal of the clear 
and unmistakable error decision, any argument in regard to 
the claim to reopen would be meritless.


FINDING OF FACT

The veteran's duodenal ulcer disease had its onset during 
active service.


CONCLUSION OF LAW

Duodenal ulcer disease was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303, 3.304(b), 3.306 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).  Because this decision 
constitutes a complete grant of the benefit sought on appeal, 
no further discussion of the notice and assistance duties is 
necessary.




II.  Applicable laws and regulations

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under § 3.303(b), 
an alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Significant in case law is that lay persons are not competent 
to opine as to medical etiology or to render medical 
opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish that observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The Court of Appeals for Veterans Claims 
(CAVC) has emphasized that "symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology."  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.")).  Barr v. 
Nicholson, 20 Vet. App. 528 (2007).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are records in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.304(b) (2006).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.306(a) (2007).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during wartime 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 3.306(b) (2007).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The veteran has claimed that he suffers from duodenal ulcer 
disease that had its onset during service.  Therefore, he has 
argued that service connection should be awarded.

The service medical records included the report of an 
entrance examination that showed no significant abnormalities 
of the abdomen and viscera.  He denied any significant 
medical history.  There were copies of "sick book" reports 
that reflected that he had been ill on several occasions 
during service; three of these entries noted that he was 
being treated for a condition that preexisted service.  The 
May 1951 discharge examination noted a diagnosis of 
"duodenal ulcer, active, symptomatic," which was noted to 
have existed for the past year and a half.  His symptoms 
included epigastrium pain and burning, mostly at night; and 
indigestion with consumption of greasy food, which caused 
vomiting.  He stated that he had been told one and one-half 
years before that he had an ulcer, although this had not been 
proven with X-ray evidence.  The Medical Evaluation Board in 
May 1951 found that his ulcer condition had preexisted 
service and had not been aggravated by that service.

In conjunction with the 1951 claim for service connection, 
the veteran had submitted a 1954 statement from a private 
physician that noted that the veteran had been treated for an 
ulcerated stomach since October 1951.  Numerous lay 
statements from former service comrades had attested to the 
veteran's normal physical condition prior to service, and to 
the fact that he had complained of gastrointestinal trouble 
after his entry onto active duty.  He also submitted 
statements from individuals who had known him before service 
who also noted that he had had no stomach problems before 
service.  Another private physician had also submitted a 
statement in 1954 in which it was stated that he had known 
the veteran "all of his life" and that he had been healthy 
prior to service and had never been under the care of a 
physician.  Private treatment records developed between 
February 1956 and February 1957 showed treatment for peptic 
ulcer disease and a perforation of a duodenal ulcer with 
peritonitis.  Evidence developed between 2001 and 2003 showed 
both private and VA treatment for gastrointestinal 
complaints.  

Based upon this evidence, the CAVC found that the Board's 
August 2004 decision finding no clear and unmistakable error 
in the February 1955 Board decision denying service 
connection for duodenal ulcer disease was clearly erroneous.  
It was noted that, based on the negative entrance 
examination, the veteran had been sound at the time of his 
entrance onto active.  This finding was not refuted by the 
veteran's reported statements that he had had stomach trouble 
for one and a half years prior to entry onto active duty.  
The CAVC found that this statement had no basis and had been 
denied by the appellant ever since.  It was also noted that 
this statement was the only evidence of preexistence, which 
amounted to no more than a recitation of self-reported 
history.  The CAVC found that there had been no analysis of 
the evidence and no rationale provided by the 1951 Medical 
Evaluation Board that the condition had preexisted service.  
This, coupled with the negative entrance examination, the 
private physician's statement that the veteran had had no 
problems before service, and the lay statements that attested 
to his normal pre-service health, supported a finding that 
the veteran had been sound at the time of entry onto active 
duty.  Therefore, the Board's 1955 finding that the condition 
had preexisted service was determined by CAVC to be clearly 
erroneous.  

It was also found that the Board's conclusion in the February 
1955 decision that the veteran's ulcer disease had not been 
aggravated by his service was in error.  It had been stated 
in the 1955 decision that the manifestations of the disease 
in service had been characteristic of the pre-service 
condition and had not represented an aggravation of the 
condition.  The CAVC noted that this constituted insufficient 
reasons and bases and frustrated judicial review.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Therefore, the CAVC found that the Board's August 2004 
determination that there was no clear and unmistakable error 
in the February 1955 Board decision was clearly and 
unmistakably erroneous and, by implication, that the 1955 
decision had also been erroneous.  As a consequence, the CAVC 
reversed the Board's decisions and ordered that service 
connection be awarded for duodenal ulcer disease.


ORDER

Service connection for duodenal ulcer disease is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


